Citation Nr: 0722257	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-40 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
hips, shoulders, and knees, including as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a stomach 
condition, including as due to an undiagnosed illness.

3.  Entitlement to service connection for sinusitis, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for a bilateral ear 
infection condition, including as due to an undiagnosed 
illness.

5.  Entitlement to service connection for a skin disorder, 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for depression, 
including as due to an undiagnosed illness.
7.  Entitlement to service connection for a sleep disorder, 
including as due to an undiagnosed illness.

8.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.

9.  Entitlement to service connection for hepatitis C, 
claimed as liver damage, including as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1987, and from November 1989 to March 1992, including service 
in the Southwest Asia theater of operations during the Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.

In December 2006, the veteran testified at a Travel Board 
hearing before the undersigned at the RO.    

The issue of entitlement to service connection for hepatitis 
C, claimed as liver damage, including as due to an 
undiagnosed illness, is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.
 

FINDINGS OF FACT

1.  The veteran served on active military duty in Southwest 
Asia theater of operations during the Gulf War.

2.  Right shoulder tendonitis and arthritis, gastroesophageal 
reflux disease, gastritis, sinusitis, bilateral otitis media, 
left ear otitis externa, axillary dermatitis, hydradenitis, 
and chronic depression are known clinical diagnoses.

3.  There is no objective evidence of chronic disability 
manifested by multiple joint pain, fatigue, or sleep, due to 
undiagnosed illness.

4.  The current medical evidence does not show the presence 
of a disorder of the hips or knees.

5.  The current medical evidence does not show the presence 
of a sleep disorder.

6.  The current medical evidence does not show the presence 
of a fatigue disorder.

7.  A shoulder disorder is not shown in service and is not 
shown to be related to any event or incident of service; and 
right shoulder arthritis was not manifested within one year 
after service.

8.  A stomach condition is not shown in service and is not 
shown to be related to any event or incident of service.

9.  Sinusitis is not shown in service and is not shown to be 
related to any event or incident of service.

10.  A bilateral ear infection condition is not shown in 
service and is not shown to be related to any event or 
incident of service.

11.  A skin disorder is not shown in service and is not shown 
to be related to any event or incident of service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for joint pain of the hips, shoulders, and knees, 
including as due to an undiagnosed illness, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2006).

2.  The criteria for establishing entitlement to service 
connection for stomach condition, including as due to an 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2006).

3.  The criteria for establishing entitlement to service 
connection for sinusitis, including as due to an undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

4.  The criteria for establishing entitlement to service 
connection for bilateral ear infection condition, including 
as due to an undiagnosed illness, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2006).

5.  The criteria for establishing entitlement to service 
connection for a skin disorder, including as due to an 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2006).

6.  The criteria for establishing entitlement to service 
connection for depression, including as due to an undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

7.  The criteria for establishing entitlement to service 
connection for a sleep disorder, including as due to an 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2006).

8.  The criteria for establishing entitlement to service 
connection for fatigue, including as due to an undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in October 
and November 2004, and December 2005.  In those letters, the 
RO informed the veteran of the types of evidence needed in 
order to substantiate his claims of entitlement to service 
connection.  VA has also informed the veteran of the division 
of responsibility between the veteran and VA for obtaining 
that evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Furthermore, the veteran and his representative have clearly 
expressed that they have actual knowledge of the evidence 
needed to substantiate the claim, as shown in letters 
addressing the claim.  With the demonstration of actual 
knowledge of the evidence needed to substantiate the claim 
and as the veteran has had the opportunity to participate 
effectively in the processing of his claims, that is, the 
opportunity to submit evidence or argument on the claim, the 
purpose of the VCAA notice was not frustrated and the veteran 
was not prejudiced by any possibly remaining defect in the 
VCAA notice.  A remand for additional notice today would 
serve no useful purpose.

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has also described the basis for his claim in statements.  
The claim was subsequently readjudicated and the appellant 
was provided a supplemental statement of the case in July 
2006.  Under these circumstances, the Board determines that 
the notification requirements of the VCAA have been 
satisfied.  Id; Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

Additionally, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply here to specifically include a 
requirement of notice that an effective date and rating will 
assigned if service connection is awarded. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, since the 
claims decided below are being denied, no effective date or 
rating will be assigned; therefore, there can be no 
possibility of any prejudice to the claimant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denials.  Nevertheless, the RO did provide notice to the 
veteran in July 2006 consistent with requirements under 
Dingess v. Nicholson.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, VA and private medical records, and 
statements made and testimony given in support of the 
veteran's claims.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Entitlement to Service Connection

The veteran claims entitlement to service connection for 
joint pain of the hips, shoulders, and knees; a stomach 
condition; sinusitis; a bilateral ear infection condition; 
hepatitis C; a sleep disorder; a skin disorder; depression; 
fatigue; including as all due to an undiagnosed illness.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).
  
To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Certain chronic diseases including arthritis may be presumed 
to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  He maintains that he 
has joint pain of the hips, shoulders, and knees; a stomach 
condition; sinusitis; a bilateral ear infection condition; 
hepatitis C; a sleep disorder; a skin disorder; depression; 
and fatigue.  All of these are claimed to be  due to service, 
including as due to undiagnosed illness associated with 
service in the Persian Gulf.  

Because of this latter basis of a link to an undiagnosed 
illness, the following additional law applies.  In addition 
to the rules above for establishing entitlement to service 
connection, service-connected disability compensation may be 
paid to (1) a claimant who is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a), as amended by 71 Fed. Reg. 
75669, 75672 (Dec. 18, 2006) (to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving the skin, headache, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, and abnormal weight loss.  
38 C.F.R. § 3.317(b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 
3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 
3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3). 

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

As discussed below, review of the claims file medical records 
show that a number of the claimed conditions have been either 
diagnosed, or are associated with diagnosed disorders.  

Regarding the multiple joint pain claim, VA treatment records 
in September 2004 indicate that the veteran was being treated 
for management of hip arthralgia.  The assessment at that 
time was polyarthralgia.  Private medical records show that 
the veteran was seen in December 2005 after he fell and hurt 
his left shoulder and left knee.  The associated treatment 
records contain an impression indicating a diagnosis with 
respect to the left shoulder.  A January 2006 private report 
of examination contains an impression of right shoulder 
probable impingement with subacromial bursitis and rotator 
cuff tendonitis.  Private treatment records in April and 
August 2006 respectively contain diagnoses of arthritis of 
the right shoulder, and of tendonitis of the right shoulder.  

Regarding the stomach condition claim, an undated private 
treatment record noted complaints of diarrhea.  An August 
1994 VA radiology report contains an impression of normal 
abdomen.  In a June 2004 private treatment record the veteran 
reported complaints of heartburn.  The assessment at that 
time was gastroesophageal reflux disease.  VA treatment 
records in September 2004 indicate that the veteran was being 
treated for management of gastroesophageal reflux/gastritis.

Regarding the sinusitis claim, a June 1999 VA medical record 
contains an impression of (1) significant nasal septal 
deviation, leftward, possibly due to trauma; and (2) some 
cystic changes of right middle turbinate.  Private medical 
records between January 1999 and June 2003 include 
impressions or assessments of sinusitis with bilateral otitis 
media (April 1999); acute sinusitis, and allergic rhinitis 
(January 1999 and May 2000); and upper respiratory infection 
(April 2003).  

Regarding the bilateral ear infection claim, a private 
medical record in April 1999 contains an impression of 
sinusitis with bilateral otitis media.  Private medical 
records in November 2000 contain an assessment of right 
otitis media.  The veteran was seen in May and December 2002 
with complaints of his left ear hurting.  Examination in May 
revealed that the right ear was normal, and that the left ear 
manifested otitis externa, which is an ear disorder of 
inflammation of the external auditory canal.  See Dorland's 
Illustrated Medical Dictionary 1204 (28th ed. 1994).  
Similarly, in December 2002 the finding was otitis.   

Regarding the skin disorder claim, a March 1999 VA treatment 
record shows that the veteran reported complaints of 
intermittent rash of the axillaries, which was not currently 
active.  On examination at that time, there was bilateral red 
axillary skin-inflamed.  The report at that time contains an 
assessment of axillary dermatitis/hydradenitis-chronic.  
Private treatment records in June and November 2004 show that 
the veteran reported complaints of a rash under the arm 
pits/axilla.  A September 2004 VA treatment record contains 
an assessment of axillary dermatitis.  The November 2004 
private treatment record contains an impression of itchy skin 
of both axilla.  

Regarding the depression claim, VA treatment records in 
September 2004 show treatment for psychiatric complaints 
diagnosed as chronic depression.

The application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
has an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117; see also 38 C.F.R. § 3.317(a)(1)(ii).  The 
discussion above shows that diagnoses have been made with 
respect to the claimed joint pain of the left and right 
shoulders, and reflect a non-service-connected etiology for 
left knee complaints.  Also, diagnoses have been made with 
respect to the claimed stomach condition (gastroesophageal 
reflux/gastritis); sinusitis; bilateral ear infection 
condition (bilateral otitis media (1999) and left ear otitis 
externa (2002)); skin disorder (axillary dermatitis); and 
depression (chronic).  

As the veteran has been diagnosed with these conditions 
associated with the claimed conditions, and therefore not due 
to an undiagnosed illness, consideration of the presumptions 
provided under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, are 
not applicable here for those conditions discussed in the 
paragraph above.

Review of the claims file also does not indicate that the 
veteran has been treated for or found to have any significant 
sleep problems or fatigue.  The clinical record also shows no 
indication of any significant complaints or treatment for 
joint pain involving the hips or knees, existing for six 
months or more.  See 38 C.F.R. § 3.317(a)(4).  VA treatment 
records in September 2004 indicate that the veteran was being 
treated for management of hip arthralgia, with an assessment 
of polyarthralgia; however, there is no evidence of any 
chronicity of hip arthralgia existing six months or more.  

The competent medical evidence of record does not show 
objective indications of chronic disability involving the 
claimed conditions of sleep disorder, fatigue, or joint pain 
of the hips or knees; and the record does not contain any 
other non-medical indicator capable of independent 
verification with respect to these claimed conditions.  
Therefore, consideration of the presumptions provided under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, are not applicable 
here with respect to the claimed sleep disorder, fatigue, or 
joint pain of the hips or knees.
  
In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but that section is found to be 
inapplicable, as here, further consideration under the direct 
service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 
is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994) (specifically addressing claims based on 
ionizing).

The Board initially notes that the claims file does not 
contain any diagnosis pertaining to a chronic disorder 
constituting a sleep disorder, a disorder associated with 
fatigue, or associated with pain of the hips or knees.  VA 
treatment records in September 2004 indicate that the veteran 
was being treated for management of hip arthralgia, with an 
assessment at that time of polyarthralgia.

With respect to consideration of direct service connection 
provisions, outside of the criteria for presumptions under 
38 C.F.R. § 3.317, the following apply with respect to 
clinical findings of arthralgia and pain.  "Arthralgia" is 
defined as joint pain.  See DeLuca v. Brown, 6 Vet. App. 321, 
322 (1993) (citing Dorland's Illustrated Medical Dictionary 
147 (27th ed. 1988)).  The Court has stated in Clyburn v. 
West, 12 Vet. App. 296, 301 (1999), that continued complaints 
of pain after service do not suffice to establish a medical 
nexus, where the issue at hand is of etiology, and requires 
medical opinion evidence.  Pain cannot be compensable in the 
absence of proof of an in-service disease or injury to which 
the current pain can be connected by medical evidence.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an in-
service disease or injury. Id.

In summary, review of the claims file shows no competent 
medical evidence of any current sleep disorder; or any 
disorder associated with fatigue, or with pain of the hips or 
knees.  Furthermore, except for the veteran's report of 
frequent trouble sleeping at his February 1992 ETS 
(expiration of term of service) examination, there is no 
other evidence in service of any condition referable to 
problems such as a sleep disturbance or fatigue disorder, or 
any disorder associated with or referable to pain of the hips 
or knees.  The veteran did report complaints of sleep and 
fatigue difficulties, however, this was associated with the 
treatment for his diagnosed chronic depression, and have not 
been noted otherwise.

In sum, there is no competent evidence of any inservice 
injury, disease or disorder otherwise involving sleep, 
fatigue, hips or knees; and there is no current diagnosis of 
any disorders with respect to sleep, fatigue, hips or knees.  
Therefore, based on the foregoing, service connection is not 
warranted for a sleep disorder; a disorder solely associated 
with fatigue; or a disorder associated with the hips or 
knees.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
 
Regarding the remainder of the claimed disorders, the claims 
file includes sufficient medical evidence showing a diagnosis 
of the following conditions: (1) right shoulder probable 
impingement with subacromial bursitis and rotator cuff 
tendonitis; arthritis of the right shoulder; (2) left 
shoulder disorder (arthralgia?  diagnosed in February 2005); 
(2) gastroesophageal reflux/gastritis; (3) sinusitis; (4) 
bilateral otitis media; and otitis externa (left ear); (5) 
hepatitis C; (6) axillary dermatitis, hydradenitis; and (7) 
chronic depression.  

Because the record contains competent medical evidence of 
these current disorders, and no evidence to the contrary, the 
Board concedes the presence of such disabilities.  Therefore, 
the question is whether any of these disorders were incurred 
in or aggravated by active military service; or, if 
associated with arthritis (right shoulder), became manifest 
to a compensable degree within one year of separation from 
active duty.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

Service medical records do not show that the veteran was 
treated in service for any problems referable to the 
diagnoses noted after service listed above.  A service 
medical report titled Initial Screening Evaluation for 
Personnel Exceeding Percentage Body Fat Standards shows that 
the veteran reported on certain conditions.  In that report 
he indicated he was not depressed, nor had tiredness, 
constipation, or dry skin.  

At the time of a February 1992 ETS (expiration of term of 
service) examination, the veteran reported he had not had any 
painful joints; ear or nose trouble; sinusitis; skin 
diseases; stomach, liver, or intestinal trouble; broken 
bones; arthritis, rheumatism, or bursitis; bone, joint or 
other deformity; painful or trick shoulder; or depression or 
excessive worry.  On examination, all clinical evaluations 
were normal for systems potentially referable to the post-
service diagnoses of (1) right and left shoulder disorder; 
(2) gastroesophageal reflux/gastritis; (3) sinusitis; (4) 
bilateral otitis media; and otitis externa (left ear); (5) 
hepatitis C; (6) axillary dermatitis; and (7) chronic 
depression.  

After service, the claims file contains VA medical records 
dated from 1994 to 2004; and private medical records dated 
from July 1993 through August 2006.  

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
service and any of his currently diagnosed conditions  listed 
above.  The Board has the duty to assess the credibility and 
weight to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), reconsideration denied per curiam, 1 Vet. 
App. 406 (1991)).  Upon review of the medical record, the 
Board finds that there is no competent medical evidence to 
establish such a nexus with respect to the post-service 
diagnoses of (1) right and left shoulder disorder; (2) 
gastroesophageal reflux/gastritis; (3) sinusitis; (4) 
bilateral otitis media; and otitis externa (left ear); (5) 
hepatitis C; (6) axillary dermatitis, hydradenitis; and (7) 
chronic depression.   

The question of nexus is whether any of these were incurred 
in or aggravated by active military service; or with respect 
to arthritis of the right shoulder, became manifest to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In sum, for the reasons below, the preponderance of the 
evidence is against the veteran's claim that any of these 
diagnosed conditions are related to service.  Service medical 
records show no indication in service of any problems 
associated with (1) right and left shoulder disorder; (2) 
gastroesophageal reflux/gastritis; (3) sinusitis; (4) 
bilateral otitis media; and otitis externa (left ear); (5) 
hepatitis C; (6) axillary dermatitis, hydradenitis; or (7) 
chronic depression.  

After service, the first evidence of any left or right 
shoulder disorder is in 2005.  In December 2005, the veteran 
was seen after he fell and hurt his left shoulder, elbow, and 
knee.  The report of private treatment at that time contains 
an impression of arthralgia of left shoulder.  In a follow-up 
visit report later that month, the impression was right 
shoulder probable subacromial bursitis, possible impingement 
or even rotator cuff tear.  Private treatment records in 
April and August 2006 contain a diagnosis of arthritis of 
right shoulder, and impression of right shoulder tendonitis, 
respectively.

After service, the first evidence of any stomach condition is 
in March 1999, when VA treatment records show that the 
veteran was seen for episodic diarrhea with abdominal cramps.  
The first diagnosis of a stomach condition is shown in 
private treatment records in April 2004, when the veteran 
reported complaints which the treatment provider diagnosed 
(impression) as gastroesophageal reflux disease (GERD).  The 
veteran was seen again in June 2004 for heartburn complaints.  
At that time the impression was GERD.  VA treatment records 
in September 2004 indicate that the veteran was being treated 
for management of gastroesophageal reflux/gastritis.

After service, the first evidence of any sinusitis was in 
January 1999.  Private treatment records at that time show 
that the veteran was seen for complaints of a cough and 
congestion.  The report contains an assessment of acute 
sinusitis, and allergic pharyngitis.  A June 1999 VA medical 
record contains an impression of (1) significant nasal septal 
deviation, leftward, possibly due to trauma; and (2) some 
cystic changes of right middle turbinate.  Subsequent private 
and VA treatment records show treatment at various times 
through the 2000s for symptoms variously assessed to include 
sinusitis, allergic rhinitis, and upper respiratory 
infection. 

After service, the first evidence of any chronic disorder of 
bilateral ear infection was in March 1999, when VA treatment 
records show that the veteran reported that he had had 
recurrent ear infections.  Private treatment records show 
that when he was seen the following month for complaints of 
his ears and throat bothering him, the impression was 
bilateral otitis media.  Private treatment records later in 
November 2000, and in May and December 2002 show impressions 
of otitis media and otitis externa (left ear).

After service, the first evidence of any skin disorder is 
shown in private treatment records dated in January 1999, 
when the veteran reported complaints of a chronic rash under 
his right arm.  At that time, the treatment provider made 
findings of a chronic rash of the right axilla.  When seen by 
VA in March 1999 for similar complaints, on examination there 
was right axillae diffuse erythema, for which the impression 
was dermatitis, or hydradenitis.  Private treatment records 
in June, August and November 2004 show that the veteran was 
seen for complaints of a rash, variously diagnosed as 
dermatitis and itchy rash of both axilla.  A September 2004 
VA progress note contains an assessment of axillary 
dermatitis/hydradenitis, chronic.  

After service, an August 1994 VA psychiatric progress note 
indicates that the veteran was being seen in treatment of 
drug or alcohol abuse.  There was no indication in that note 
of any psychiatric complaints such as depression.  The first 
evidence of any symptoms associated with depression is 
contained in a September 2004 VA progress note, which 
contains an assessment of chronic depression.  In an 
associated consult request document, the veteran reported 
complaints of having a depressed mood for years, since 
service in the Gulf War.  At that time he reported related 
complaints of sleep problems and feeling tired.   

In sum, each of the above discussed claimed disorders 
(shoulders disabilities; stomach condition; sinusitis; 
bilateral ear infection condition; skin disorder; and 
depression) are not shown in service or until many years 
after discharge from service.  This extended period after 
service ended in March 1992 without treatment weighs against 
each claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service). 
 
None of the medical evidence suggests a link between any 
current condition (shoulders disabilities; stomach condition; 
sinusitis; bilateral ear infection condition; skin disorder; 
or depression), and any incident of service.  Further there 
are no opinions or other competent evidence to relate any of 
these claimed disorders to service.  Therefore, there is no 
medical evidence establishing that a relationship is possible 
between service and the claimed bilateral shoulder disorders, 
stomach condition, sinusitis, bilateral ear infection 
condition, skin disorder, or depression.  

Finally, there is no evidence that any arthritis of the right 
shoulder became manifested within one year of separation from 
active duty service, such that service connection is 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309. (2006).  

Based on all of the foregoing, the Board concludes that the 
preponderance of the evidence is against each of the 
veteran's claims.  Therefore, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, based on the foregoing, 
service connection is denied for joint pain of the hips, 
shoulders, and knees; a stomach condition; sinusitis; 
bilateral ear infection condition; skin disorder; and 
depression.

The veteran has provided statements and testimony asserting 
that he has these claimed disorders and that they are related 
to his military service, and he has submitted a lay statement 
from someone making the same assertion.  While the veteran 
believes that he has the claimed disorders and that each is 
related to his military service, he is a layman, and as such 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Entitlement to service connection for joint pain of the hips, 
shoulders, and knees, including as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for a stomach condition, 
including as due to an undiagnosed illness, is denied.

Entitlement to service connection for sinusitis, including as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for a bilateral ear 
infection condition, including as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for a skin disorder, 
including as due to an undiagnosed illness, is denied.

Entitlement to service connection for depression, including 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for a sleep disorder, 
including as due to an undiagnosed illness, is denied.

Entitlement to service connection for fatigue, including as 
due to an undiagnosed illness, is denied.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review of the 
veteran's claim on appeal as to the issue of entitlement to 
service connection for hepatitis C for the following reasons.

The veteran is claiming entitlement to service connection for 
hepatitis C, to include as due to an undiagnosed illness.  
Private testing results in July and August 1993 show some 
abnormalities with respect to certain liver function results.  
The report of a September 1994 liver biopsy contains an 
impression of successful liver biopsy, but does not contain 
results of that procedure.  Private medical records in May 
1997 contain an impression of rule out liver disease.  In a 
March 1999 VA primary care note the author noted that a 
previous liver biopsy was inconclusive due to inadequate 
specimen.  That note included some relevant findings 
including mild elevation of ALT, obesity, hyperlipidemia,  
hyperuricemia.

In a June 2002 statement, a private physician noted that the 
veteran was with hepatitis C; that he had abnormal liver 
enzymes first shown in May 2000; and that the risk factors 
included drug injections in the 1970s.  Another statement in 
May 2003 also noted that the veteran was with chronic 
hepatitis C.

As the veteran has been diagnosed with hepatitis C, and 
therefore not due to an undiagnosed illness, consideration of 
the presumptions provided under 38 C.F.R. § 3.317 are not 
applicable.  However, given the evidence shortly after 
service in July 1993 showing some abnormal liver function 
test values, and subsequent diagnosis of hepatitis C, an 
examination is necessary to obtain an opinion as to the 
likelihood that the hepatitis C is linked to service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
medical care providers who evaluated or 
treated him for hepatitis C since his 
release from service in March 1993.  Then 
attempt to obtain copies of medical 
records from all sources identified which 
are not already of record.  Obtain all VA 
medical records of treatment for hepatitis 
C since October 2004.  

2.  Then arrange for the veteran to be 
examined by an appropriate physician to 
determine the nature and etiology of any 
liver disease including hepatitis C.  The 
examiner should elicit from the veteran 
any pertinent history of relevant risk 
factors from before, during, and after 
service.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed; and, all findings 
should be set forth in detail in the 
report.  

Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 
probability of 50 percent or higher) that 
any chronic liver pathology including 
hepatitis C is the result of disease or 
injury in service.  In providing such 
opinion, the examiner should discuss 
consideration of any risk factors in 
service or otherwise.  The examiner must 
explain the rationale for all opinions 
given.

3.  Thereafter, the RO should review the 
entire claims file and then readjudicate 
the claim for service connection for 
hepatitis C, claimed as liver damage.  If 
the decision remains unfavorable, then 
issue an updated supplemental statement of 
the case and give the veteran and his 
accredited service representative an 
opportunity to respond.  Then, if in 
order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


